Case: 2:20-cv-01952-ALM-KAJ Doc #: 23 Filed: 07/07/20 Page: 1 of 4 PAGEID #: 566




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO

TANYA RUTNER HARTMAN, et al.                   :
                                               :
               Plaintiffs,                     :          Case No: 2:20-CV-1952
                                               :
       -vs-                                    :          Chief Judge Marbley
                                               :
AMY ACTON, in her official capacity as         :          Magistrate Judge Jolson
Director of the Ohio Department of             :
Health,                                        :

               Defendant.

                        NOTICE OF SUBSTITUTION OF COUNSEL

       Pursuant to Local Rule 83.4(c), John W. Zeiger and Marion H. Little, Jr. of the law firm

of Zeiger, Tigges & Little LLP are hereby substituted as counsel for Defendant Amy Acton in

her official capacity as former Director of the Ohio Department of Health in place of former

counsel Katherine J. Bockbrader and William C. Greene. All further pleadings and other papers

in this action shall be served upon substitute counsel. Dr. Acton consents to this substitution and

withdrawal of counsel as indicated below.

Respectfully submitted,

DAVE YOST
Ohio Attorney General

/s/ Marion H. Little, Jr.
John W. Zeiger (0010707)
Marion H. Little, Jr. (0042679)
SPECIAL COUNSEL
ZEIGER, TIGGES & LITTLE LLP
41 S. High Street, Suite 3500
Columbus, OH 43215
Telephone: 614-365-9900
Facsimile: 614-365-7900
zeiger@litohio.com
little@litohio.com
Case: 2:20-cv-01952-ALM-KAJ Doc #: 23 Filed: 07/07/20 Page: 2 of 4 PAGEID #: 567




/s/ William C. Greene (by Marion H. Little, Jr., per authority)
Katherine J. Bockbrader (0066472)
William C. Greene (0059230)
Assistant Attorneys General
Health & Human Services Section
30 E. Broad Street, 26th Floor
Columbus, OH 43215
Telephone: 614-466-8600
Facsimile: 614-466-6090
katherine.bockbrader@ohioattorneygeneral.gov
william.greene@ohioattorneygeneral.gov

Withdrawing Counsel




                                                 2
Case: 2:20-cv-01952-ALM-KAJ Doc #: 23 Filed: 07/07/20 Page: 3 of 4 PAGEID #: 568




CONSENT OF AMY ACTON TO SUBSTITUTION OF COUNSEL:




Amy Acton, former Director of the
Ohio Department of Health




                                       3
 Case: 2:20-cv-01952-ALM-KAJ Doc #: 23 Filed: 07/07/20 Page: 4 of 4 PAGEID #: 569




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing was filed this 7th day of July, 2020

with the Court using the Clerk of Court’s electronic filing system, which will serve copies of the

same on all counsel of record.

                                                    /s/ Marion H. Little, Jr.
                                                    Marion H. Little, Jr. (0042679)




863846




                                                4
